Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-13, 15, 25-27, and 50-51 are currently pending as of the response and amendments filed on 12/27/21. Claims 7, 14, 16-24, and 28-49 have been canceled; claims 50-51 have been newly added. 
The rejection of claim 14 under 35 USC 112(b) is withdrawn as this claim has been canceled. 
The rejection under 35 USC 102(a)(2) as being anticipated by Hakonarson, WO 2017044497 is withdrawn in consideration of Applicants’ statement that at the time of the effective filing date of the present application, the present application and Hakonarson were owned by the same person. 
The 103 rejection over Hakonarson, WO 2017044497 is withdrawn as Hakonarson is excluded as prior art in view of the exception under 35 USC 102(b)(2)(C). 
The 103 rejections over Barlow in view of Glessner; over Barlow in view of Glessner, in view of Ghiron; and over Barlow in view of Glessner, in view of Manos are withdrawn in consideration of Applicants’ evidence that the claimed method of treatment provided a significant reduction in ADHD-RS-5 score in subjects with at least one CNV in a gene selected from CNTN4, GRM8, MC4R, CTNNA2, SNCA, ADRA2A, GRM5, and CA8 (Fig. 5), while the same 
Obviousness type double patenting rejections were previously made over the claims of USP 9884057 in view of Fields, Glessner, Ghiron, and Manos; over the claims of USP 10869861 in view of Lo-Castro, Glessner, Ghiron, and Manos; over claim 1 of USP 10844434 in view of Glessner; over the claims of copending application 17125164 in view of Lo-Castro, Glessner, Ghiron, and Manos; and over the claims of copending application 17065506 in view of Glessner. In response, Applicants have requested these rejections be held in abeyance until allowable subject matter has been identified. The rejections over USP 10844434 in view of Glessner; over 17125164 in view of Lo-Castro, Glessner, Ghiron, and Manos; and over the claims of copending application 17065506 in view of Glessner are withdrawn in consideration of the amendments to the instant claims. The rejections over the claims of USP 9884057 in view of Fields, Glessner, Ghiron, and Manos; and over the claims of USP 10869861 in view of Lo-Castro, Glessner, Ghiron, and Manos are maintained. These rejections will be reiterated, with slight modification to address the amended claims.
New rejections under 35 USC 112(a) and 112(b) are made in consideration of the new claims in this application. 
Claims 1-6, 8-13, 15, 25-27, and 50-51 were examined and are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-6, 8-13, 15, 25-27, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9884057 in view of Fields, “When It’s Not Just ADHD”, WebMD, retrieved online at: ; https://www.webmd.com/add-adhd/childhood-adhd/features/not-just-adhd, publ 2015, pp. 1-12; Glessner et. al., WO 2012027491 A1 (publ. 3/1/2012); Ghiron et. al., USP 7396326 B2 (patented 7/8/2008); and Manos, “Opinions on Drug Holidays in Pediatric ADHD”, Medscape Psychiatry, Expert Column, obtained from internet: https://www.medscape.org/viewarticle/519331, pp. 1-7, publ. 2005. The instant claims are drawn to a method of treating attention deficit hyperactivity disorder (ADHD) in a subject comprising administering fasoracetam to the subject who has at least one CNV in a subset of mGluR network genes selected from CNTN4, GRM8, MC4R, CTNNA2, SNCA, ADRA2A, GRM5, and CA8, wherein the fasoracetam is administered at a dose of 50-400 mg. once, twice, or three times daily. The claims of US ‘057 are drawn to a method of treating ADHD in a subject comprising administering fasoracetam at a dose of 100-400 mg. twice daily wherein the subject has at least one CNV in at least one mGluR network gene, wherein the subject also has oppositional defiant disorder. Claims 5-6 of US ‘057 further recites the CNV in a Tier 1 or Tier 2 mGluR network gene; looking to US ‘057 disclosure, genes CNTN4, CTNNA2, GRM5, GRM8, and CA8 are included as Tier 1 genes (see Fig. 1-1). Therefore, the claims of US ‘057 recite treating an ADHD patient having at least one CNV in a gene selected from CNTN4, CTNNA2, GRM5, GRM8, and CA8, which is also recited by the instant claims, by administering nd para). Therefore, it would have been prima facie obvious to have applied treating a patient with ADHD and oppositional defiant disorder to the instantly claimed method, in view of the teachings of Fields. While the claims of US ‘057 don’t recite administering an additional pharmaceutical agent inclusive of those recited by instant claim 9, or the CNV detection steps recited by instant claims 25-27, these steps would have been prima facie obvious in view of Glessner. Glessner teaches methods of identifying association of rare recurrent genetic variations to ADHD, and methods of diagnosing and treatment of ADHD (Title & Abstract; p. 1, lines 11-14). Glessner further teaches the detection of the presence of at least one copy number variation (CNV) in a target polynucleotide wherein if CNV is present, the patient has an increased risk for developing ADHD (p. 2, lines 15-25). As Glessner teaches diagnosis of ADHD-associated CNVs (p. 16, line 7-p. 17, line 27), one of ordinary skill in the art would have understood Glessner to encompass treating a patient who has not yet been diagnosed with ADHD. Glessner teaches a method of treating ADHD in a patient having at least one prescribed SNP indicative of the presence of an ADHD-associated CNV by administering a therapeutically effective amount of at least one member of the piracetam family of nootropic agents (p. 3, lines 16-27). Glessner teaches loci associated with ADHD to include those in genes GRM8, CNTN4, , in view of Glessner. As Glessner teaches methylphenidate is used to treat ADHD it would have been prima facie obvious to have incorporated administering methylphenidate to the method of treatment recited by claims of ‘057, with a reasonable expectation of success. 
The claims of US ‘057 don’t recite administering a non-pharmaceutical therapy as recited by instant claim 10, or administration of fasoracetam after a washout period of other ADHD medications as recited by instant claim 12, however, these steps would have been prima facie obvious in view of Ghiron and Manos. Ghiron teaches transcutaneous magnetic nd para). Manos teaches situations in which medication suspension is warranted includes washout periods before starting a new medication (p. 2, last sentence of 1st para). As the claims of US ‘057 are also drawn to treating patients with ADHD, it would have been prima facie obvious to have administered fasoracetam after a washout period of other ADHD medications, and to have further applied repetitive transcranial magnetic stimulation or magnetic seizure therapy to the treatment method, in view of the teachings of Manos and Ghiron. The instant claims and the method claimed in US ‘057 are therefore not patentably distinct. 

Claims 1-6, 8-13, 15, 25-27, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10869861 in view of Lo-Castro et. al., Brain & Dev., vol. 33, pp. 456-461, publ. 2011; Glessner et. al., WO 2012027491 A1 (publ. 3/1/2012); Ghiron et. al., USP 7396326 B2 (patented 7/8/2008); and Manos, “Opinions on Drug Holidays in Pediatric ADHD”, Medscape Psychiatry, Expert Column, obtained from internet: https://www.medscape.org/viewarticle/519331, pp. 1-7, publ. 2005. .
The claims of US ‘861 don’t recite: treating a patient with ADHD and a CNV in the mGluR genes recited by instant claim 1; further administering a stimulant as recited by instant claim 8; further providing non-pharmaceutical therapy as recited by instant claim 10; a washout of other ADHD medications as recited by instant claim 12; or detecting a CNV in the steps recited by instant claims 25-27. Notably, the instant claims don’t recite treating an ADHD patient who also has 22q deletion.
The additional steps of treating a patient with ADHD and a CNV in the mGluR genes recited by instant claim 1; further administering a stimulant as recited by instant claim 8; further providing non-pharmaceutical therapy as recited by instant claim 10; a washout of 
Ghiron teaches transcutaneous magnetic stimulation is used to treat patients suffering from various neurological disorders including attention deficit hyperactivity disorder (col. 4, line 48-col. 5, line 13, with emphasis on col. 4, lines 55-56). Ghiron further teaches transcutaneous magnetic stimulation to encompass repetitive transcranial magnetic stimulation and magnetic seizure therapy (col. 5, lines 15-21). Manos teaches a drug holiday as the conscious, deliberate suspension of medication, usually for a short time period, and that drug holidays are used to demonstrate the need for medication; temporarily remove side effects; and satisfy the notion of caregivers that medication shouldn’t be used if it can be avoided (p. 1, 2nd para). Manos teaches situations in which medication suspension is warranted includes washout periods before starting a new medication (p. 2, last sentence of 1st para). As the claims of US ‘861 are also drawn to treating patients with ADHD, it would have been prima facie obvious to have administered fasoracetam after a washout period of other ADHD medications, and to have further applied repetitive transcranial magnetic stimulation or magnetic seizure therapy to the treatment method, in view of the teachings of Manos and Ghiron. 
While the instant claims don’t recite treating a subject having ADHD and 22q deletion, Lo-Castro teaches DiGeorge syndrome, also known as 22q deletion syndrome to be caused by a hemizygous 22q11 deletion in the COMT gene, and that ADHD is present in 40% of patients with this condition (p. 457, see para 2.3). Thus, it would have been prima facie obvious to have 

New Rejections-Necessitated by Claim Amendments
Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 2163.
Claim 50 is drawn to a method of treating ADHD comprising administering fasoracetam to a subject having a CNV in a gene selected from CNTN4, GRM8, MC4R, CTNNA2, SNCA, ADRA2A, GRM5, and CA8, “said administration resulting in a clinical general impression 
To overcome this rejection, it is suggested that the claim be amended to recite “an improvement of at least 25% in an ADHD rating scale score after at least four weeks of treatment”, which is supported by the disclosure as originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally, a period is present after “beta blocker”, yet the rest of the claim recites non-pharmaceutical therapy limitations. The presence of the period introduces further indefiniteness into the claim, as it is uncertain if the non-pharmaceutical therapy limitations are actually included within the metes and bounds of the claim. 
To overcome this rejection, it is suggested that the period after “beta blocker” be removed, and the term “further” be recited before each recitation of “administered” in the claim. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Conclusion
Claims 1-6, 8-13, 15, 25-27, and 50-51 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627